The opinion of the court was delivered by
Burch, J.:
The action was one to recover fees collected by the defendant as register of deeds. The plaintiff recovered and the defendant appeals.
The defendant took office on January 13, 1913, under a statute which fixed his compensation as follows: He was allowed to retain out of fees collected the sum of $1100, and if in any year more than that sum were collected, one-half the excess was to be paid to the county. On July 1, 1913, a statute took effect giving the defendant a salary of $1500 per year and requiring him to turn all fees collected into the general revenue fund of the county. From January 13 to July 1 the defend*217ant collected fees amounting to $1002, which he claims he had the right to keep.
The sum of $1100 allowed the defendant by the old law should be regarded as a yearly compensation to be augmented by one-half the excess over that sum, if any, and he should be compensated at that rate per year for the time he served prior to July 1. Assuming, in order to avoid fractions, that the defendant served six full months before the new law took effect, he could keep one-half of a year’s compensation, or $550, out of the fees collected. Deducting this sum from $1002, the amount of fees collected, would leave $452 to be divided between him and the county, or $226 to each. The court applied this rule and no complaint is made of the computation by which the amount of the judgment was obtained.
The judgment of the district court is affirmed.